Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 1 of 10 PageID 12928



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

  COMMODORES ENTERTAINMENT
  CORPORATION,

        Plaintiff,

  v.                                                     Case No. 6:14-cv-1335-Orl-37GJK

  THOMAS MCCLARY; and FIFTH
  AVENUE ENTERTAINMENT, LLC,

        Defendants.
  _____________________________________

                                           ORDER

        Defendants Thomas McClary and Fifth Avenue Entertainment, LLC move to

  modify the scope of the permanent injunction entered by the Court to eliminate its

  extraterritorial reach altogether or for at least three countries: Mexico, New Zealand, and

  Switzerland. (Doc. 489 (“Motion”).) Plaintiff Commodores Entertainment Corporation

  responded. (Doc. 498.) On review, the Motion is denied.

                                    I.     BACKGROUND

        Plaintiff initiated this trademark infringement action in August 2014 due to

  Defendants’ use of Plaintiff’s trademark “The Commodores” during live musical

  performances. (See Doc. 1 (“Complaint”).) With the Complaint, Plaintiff also moved for

  a temporary restraining order and preliminary injunction. (Doc. 2.) The Court denied the

  motion for temporary restraining order and converted the motion to one for preliminary

  injunction only. (Doc. 6.) On October 15, 2014, the Court granted that motion and


                                              -1-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 2 of 10 PageID 12929



  preliminarily restrained and enjoined Defendants from using the marks at issue in a

  manner other than fair use, including performing under the name “The Commodores

  featuring Thomas McClary” or “The 2014 Commodores.” (Doc. 56 (“Preliminary

  Injunction”).) The Court later clarified the extraterritorial reach of the injunction. (Doc.

  141 (“Clarification Order”).) Specifically, the Court stated:

         The Court’s injunction is clear: Defendants cannot use “any of the Marks at
         issue [in this action] in a manner other than fair use, including performing
         under the name ‘The Commodores featuring Thomas McClary’ or ‘The 2014
         Commodores.’” There are no geographic restrictions. . . . Defendants may
         make fair use of the Marks, but the injunction was intended to enjoin
         them—as a U.S. citizen and a U.S. corporation—from infringing the Marks
         both in the U.S. and in foreign territories.

  (Id.) Defendants appealed the Preliminary Injunction, including its scope, to the U.S.

  Court of Appeals for the Eleventh Circuit, which affirmed on April 15, 2016. See

  Commodores Entm’t Corp. v. McClary, 648 F. App’x 771 (11th Cir. 2016).

         That settled, the Court bifurcated the case into two phases, to first determine

  trademark ownership before considering any other issues. (See Doc. 311.) In Phase I, the

  Court found Plaintiff owns the trademarks at issue and converted the Preliminary

  Injunction into a permanent injunction on August 25, 2016. (Doc. 364 (“Permanent

  Injunction”).) Defendants appealed the Permanent Injunction to the Eleventh Circuit,

  contesting, inter alia, its extraterritorial application. See Commodores Entm’t Corp. v.

  McClary, 879 F.3d 1114 (11th Cir. 2018). Again, on January 9, 2018, the Eleventh Circuit

  affirmed the scope of the Permanent Injunction. See id. at 1139–40.

         In Phase II, in relevant part, the Court found in Plaintiff’s favor on its claim of

  trademark infringement under the Lanham Act. (Docs. 422, 426.) Then, after a two-day

                                              -2-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 3 of 10 PageID 12930



  jury trial on damages, the jury returned a verdict on January 30, 2019 that awarded

  Plaintiff damages from Defendants’ profits for multiple live musical performances in the

  United States and Europe in late 2014 and early 2015—the European performances

  occurred after the Court entered the Preliminary Injunction. (Doc. 475 (“Verdict”).)

  Judgment was then entered in favor of Plaintiff and against Defendant Thomas McClary

  for $29,833.00 and against Defendant Fifth Avenue Entertainment for $13,260.00 on

  February 4, 2019 based on Defendants’ profits alone. (Doc. 476 (“Judgment”).)

  Defendants appealed the Judgment and Verdict to the Eleventh Circuit, where it remains

  pending. (Doc. 480 (“Notice of Appeal”).).

         Despite Defendants’ lengthy and unsuccessful litigation over the scope of the

  Preliminary and Permanent Injunctions, Defendants now move to modify the scope of

  the Permanent Injunction under Federal Rule of Civil Procedure 60(b)(5) and (6) based

  on Mr. McClary’s acquisitions in 2017 and 2018 of exclusive licenses to use “The

  Commodores” trademark in Mexico, New Zealand, and Switzerland. (Doc. 489.) With

  Plaintiff’s response (Doc. 498), the matter is ripe.

                                   II.    LEGAL STANDARDS

         Under Rule 60(b), a party may seek relief from a final judgment or order based on

  the following:

         (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
         discovered evidence that, with reasonable diligence, could not have been
         discovered in time to move for a new trial under Rule 59(b); (3) fraud
         (whether previously called intrinsic or extrinsic), misrepresentation, or
         misconduct by an opposing party; (4) the judgment is void; (5) the
         judgment has been satisfied, released, or discharged; it is based on an earlier
         judgment that has been reversed or vacated; or applying it prospectively is

                                               -3-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 4 of 10 PageID 12931



         no longer equitable; or (6) any other reason that justifies relief.

  See Fed. R. Civ. P. 60(b)(1)–(6). Rule 60(b)(5) “provides a means by which a party can ask

  a court to modify or vacate a judgment or order if ‘a significant change either in factual

  conditions or in law’ renders continued enforcement ‘detrimental to the public interest.’”

  Horne v. Flores, 557 U.S. 433, 446 (2009) (quoting Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S.

  367, 384 (1992)). “The party seeking relief bears the burden of establishing that changed

  circumstances warrant relief, but once a party carries this burden, a court abuses its

  discretion ‘when it refuses to modify an injunction or consent decree in light of such

  changes.’” Id. (citation omitted) (quoting Agostini v. Felton, 521 U.S. 203, 215 (1997)).

         Rule 60(b)(6) provides another basis for relief. “Relief from ‘judgment under Rule

  60(b)(6) is an extraordinary remedy’” that requires a showing of “extraordinary

  circumstances justifying the reopening of [an order].” Arthur v. Thomas, 739 F.3d 611, 628

  (11th Cir. 2014) (quoting Booker v. Singletary, 90 F.3d 440, 442 (11th Cir. 1996)); Gonzalez v.

  Crosby, 545 U.S. 524, 535 (2005) (internal quotation marks omitted). Further, “the decision

  to grant such relief is committed to the sound discretion of the district judge.” Region 8

  Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993) (citations

  omitted).

                                         III.   ANALYSIS

         Defendants move to modify the scope of the Permanent Injunction under Rules

  60(b)(5) and (6) to exclude foreign countries generally or Mexico, New Zealand, and

  Switzerland where Mr. McClary obtained exclusive licenses to use “The Commodores”

  trademark. (See Doc. 489.) They claim that maintaining the extraterritorial scope now in

                                                -4-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 5 of 10 PageID 12932



  those countries: (1) violates the sovereignty of foreign nations; (2) is contrary to American

  jurisprudence; and (3) is improper under the circumstances. (Id. at 6–15.) Plaintiff

  counters that the Motion is untimely and Defendants’ creation of “new facts” to relitigate

  the scope of the Permanent Injunction despite unsuccessful rulings and appeals does not

  warrant modification of the Permanent Injunction. (Doc. 498, pp. 10–16.) On review,

  Defendants have failed to show they are entitled to modification of the Permanent

  Injunction.

         The Court begins with the timeliness of the Motion. Under Rule 60(c), a motion

  seeking relief under Rule 60(b)(5) or 60(b)(6) “must be made within a reasonable time.”

  Fed. R. Civ. P. 60(c)(1). Here, the Court finds that it was not. The Motion was filed more

  than five years after the entry of the Preliminary Injunction (Doc. 56), three years after the

  Clarification Order confirming its extraterritorial reach (Doc. 141), three years after the

  Eleventh Circuit’s affirmance of the Preliminary Injunction (Doc. 323), two and a half

  years after the entry of the Permanent Injunction (Doc. 364), and more than a year after

  the Eleventh Circuit affirmed the scope of the Permanent Injunction (Doc. 391). During

  this time, unbeknownst to the Court, Mr. McClary worked to obtain exclusive licenses to

  use “The Commodores” trademark in other countries despite being enjoined from using

  that name worldwide. 1 (See Doc. 489; see also Docs. 56, 141.) Mr. McClary obtained these

  exclusive licenses in July 2017, August 2017, June 2018, and August 2018 for Mexico, New




         1Also during this time, Defendants performed under the name “The Commodores
  featuring Thomas McClary” throughout Europe after the Court entered the Preliminary
  Injunction (see Docs. 475, 476)—another blatant disregard for the Court’s orders.
                                               -5-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 6 of 10 PageID 12933



  Zealand, and Switzerland. (See Doc. 489, pp. 5–6.) Yet only now—almost two years after

  the first acquisition and nine months from the last—have Defendants moved to modify

  the scope of the Permanent Injunction. Given the years of litigation on its extraterritorial

  scope and Defendants’ failure to explain this lengthy delay in moving to modify it, the

  Court finds the Motion was not made “within a reasonable time” of the Permanent

  Injunction, its affirmance on appeal, or the acquisition of exclusive licenses to use the

  trademarks. So the Motion is due to be denied as untimely.

         Assuming arguendo that the Motion was timely, Defendants have not shown that

  relief under Rules 60(b)(5) or (6) is warranted. The only thing that has changed since the

  entry of the Permanent Injunction is that Mr. McClary obtained exclusive licenses to use

  “The Commodores” and “The Commodores Experience” trademarks in Mexico, New

  Zealand, and Switzerland—in complete disregard of the Court’s worldwide injunction

  that precludes Defendants from performing under those names—and Defendants’

  continued “financial hardship with respect to potential foreign performances.” (See Doc.

  489; Doc. 489-1, ¶ 11.) Neither provides a sufficient basis for modifying the scope of the

  Permanent Injunction.

         While Defendants contend that maintaining the extraterritorial scope of the

  Permanent Injunction in light of the acquisition of these licenses violates the sovereignty

  of foreign nations and is contrary to the law (Doc. 489, pp. 6–15), the Court disagrees.

  According to the U.S. Supreme Court, extraterritorial enforcement of the Lanham Act is

  permitted when the infringing activities affect U.S. commerce and “the rights of other

  nations and their nations are not infringed.” See Steele v. Bulova Watch, Co., 344 U.S. 280,

                                              -6-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 7 of 10 PageID 12934



  286 (1953); see also, e.g., Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F. 3d 982, 984–85

  (11th Cir. 1995). Given this, courts consider the following when determining whether an

  injunction should have extraterritorial scope: (1) whether the defendant is a U.S. citizen;

  (2) whether the defendant’s foreign conduct had potential and substantial adverse effects

  in the United States; and (3) whether an injunction would infringe on the sovereignty of

  other nations. See Bulova, 344 U.S. at 285–87; Int’l Café, S.A.L. v. Hard Rock Café Int’l

  (U.S.A.), Inc., 252 F.3d 1274, 1278 (11th Cir. 2001).

         In applying these three Bulova factors, this Court and the Eleventh Circuit have

  repeatedly found that the extraterritorial scope of the injunction is appropriate. (See Docs.

  56, 141); Commodores Entm’t Corp., 648 F. App’x at 777–78; Commodores Entm’t Corp., 879

  F.3d at 1139–40. Most recently, the Eleventh Circuit found:

                In this case, it is undisputed that both parties are citizens of the
         United States. And given the actual confusion that was experienced in the
         United States in connection with the New York performance, it is likely that
         McClary’s use of the marks abroad would create confusion both abroad and
         in the United States. McClary’s group is also managed in the United States
         by an American citizen, and his use of the marks affects [Plaintiff], an
         American corporation, both at home and abroad.
                As for the final factor, interference with another nation’s
         sovereignty, the question is closer but McClary comes up short. . . . There is
         no record evidence that Fifth Avenue actually holds a [Community
         Trademark in the European Union] and, correspondingly, no evidence that
         the extraterritorial reach of the injunction infringes on a foreign nation’s
         sovereignty.

  See Commodores Entm’t Corp., 879 F.3d at 1139–40. Now, the Eleventh Circuit’s previous

  analysis still stands for the first two factors as Defendants remain U.S. citizens and the

  potential and substantial adverse effects of Defendants’ infringing conduct remain the

  same. Indeed, the substantial adverse effects on Plaintiff here based on Defendants’ use

                                                 -7-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 8 of 10 PageID 12935



  of the marks abroad have been solidified by a jury verdict awarding Plaintiff damages

  for Defendants’ use of the marks during live performances in Europe. (See Docs. 475, 476.)

  So the first two factors are met. With that, the Court turns to the third factor in light of

  Defendants’ acquisition of exclusive licenses to use “The Commodores” trademark in

  Mexico, New Zealand, and Switzerland.

         Under the third factor regarding potential interference on the sovereignty of a

  foreign nation:

         the Eleventh Circuit has examined whether there is a pending civil suit in a
         foreign country regarding the validity of the trademark, whether the case
         would preclude a foreign suit for infringement of a non-U.S. trademark,
         whether the defendants have claimed that their actions were legal in
         another country, and whether the defendants would be enjoined from any
         purely extraterritorial activity having no effect on U.S. commerce.

  Alpacific S.A. v.    Diageo Latin     Am. & Caribbean,       Inc., No.    10-cv-23822-CIV-

  LENARD/O’SULLIVAN, 2012 WL 12844739, at *6 (S.D. Fla. Mar. 28, 2012) (first citing

  Int’l Café, 252 F.3d at 1279; then citing Levi Strauss, 51 F.3d at 985 n.1). Here, Defendants

  have presented no evidence of a pending civil suit in a foreign country regarding the

  validity of the trademarks or any evidence that this case would preclude a foreign suit

  for infringement of a non-U.S. trademark. Defendants have not claimed that they could

  lawfully perform using the marks in Mexico, New Zealand, and Switzerland—indeed

  Defendants represent that the exclusive licenses for live musical performances in New

  Zealand and Switzerland are “contingent upon the Court in the present lawsuit lifting

  the Permanent Injunction that affects Thomas McClary, at least with respect to the

  countries of New Zealand and Switzerland” (Doc. 489-4, ¶ 9; Doc. 489-1, ¶ 9). And


                                              -8-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 9 of 10 PageID 12936



  Defendants are free to engage in purely extraterritorial activity having no effect on U.S.

  commerce—namely, performing under names that don’t infringe on Plaintiff’s marks.

  Thus, the Court does not find that the Permanent Injunction interferes with the

  sovereignty of another nation to the extent that would preclude its extraterritorial reach.

         Even if the third factor swung the other way, the substantial negative effects on

  Plaintiff in the United States from Defendants’ use of the marks abroad due to, inter alia,

  customer confusion and dilution of the marks (see, e.g., Doc. 56, pp. 7–10; Doc. 141) is

  enough to warrant maintenance of the extraterritorial scope of the Permanent Injunction.2

  See Bulova, 344 U.S. at 288 (“Unlawful effects in this country . . . are often decisive.”);

  Alpacific S.A., 2012 WL 12844739, at *6 (“Even if exercising jurisdiction would interfere

  with [a foreign nation’s] sovereignty, the absence of one Bulova factor is not necessarily

  determinative.” (citing Int’l Café, 252 F.3d at 1278)). So, on balance of all three Bulova

  factors, the Court finds no reason to modify the extraterritorial scope of the Permanent

  Injunction.

         The worldwide Permanent Injunction was implemented to prevent harm to

  Plaintiff in the United States based on Defendants’ use of the marks here and abroad—

  harm from customer confusion, dilution of the marks, and otherwise. (Docs. 56, pp. 7–9;

  Doc. 141.) That purpose would be undermined if the Permanent Injunction masqueraded

  as an invitation for Defendants to obtain licenses to the marks at issue in foreign countries

  and to then perform under “The Commodores” or other infringing names around the



         This is particularly true given the damages already awarded to Plaintiff from
         2

  Defendants’ use of the marks abroad. (See Docs. 475, 476.)
                                              -9-
Case 6:14-cv-01335-RBD-GJK Document 501 Filed 07/15/19 Page 10 of 10 PageID 12937



  world. Even after obtaining these licenses, Plaintiff’s potential harm remains the same.

  Defendants’ aspirations of profiting      from foreign     performances under “The

  Commodores” or other infringing names should have ended with the Eleventh Circuit’s

  affirmance of the Permanent Injunction. See Commodores Entm’t Corp., 879 F.3d at 1139–

  40. Some shows simply cannot go on.

                                    IV.   CONCLUSION

        It is ORDERED AND ADJUDGED that Defendants’ Expedited Motion to Modify

  the Scope of the Permanent Injunction to Eliminate the Extraterritorial Reach of the

  Permanent Injunction, or Alternatively to Remove Its Reach from the Countries of

  Mexico, New Zealand and Switzerland, and Incorporated Memorandum (Doc. 489) is

  DENIED.

        DONE AND ORDERED in Chambers in Orlando, Florida, on July 14, 2019.




  Copies to:
  Counsel of Record




                                           -10-
